Citation Nr: 1417667	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-04 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent for restrictive ventilator defect. 

2.  Entitlement to an effective date earlier than April 13, 2009 for the grant of service connection for restrictive ventilator defect.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

The issue of entitlement to an initial rating higher than 60 percent for restrictive ventilator defect is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran was last denied service connection for asthma in a September 1999 rating decision.  He did not appeal that decision and it became final.  A reopened claim was received on April 13, 2009. 

2.  By rating decision in March 2010, the RO granted service connection for restrictive ventilator defect, and assigned an effective date of April 13, 2009, the date of receipt of the claim to reopen.

3.  There were no unadjudicated claims prior to April 13, 2009.  



CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to April 13, 2009, for the grant of service connection for restrictive ventilator defect have not been met.  38 U.S.C.A. § 5110 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.156(c), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in April 2009, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The Veteran has been afforded VA compensation examinations, and the claims folder contains service treatment records, VA medical records and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.



ANALYSIS

The Veteran appeals the denial of an effective date earlier than April 13, 2009 for the grant of service connection for restrictive ventilator defect.  Based on the evidence of record, the Board finds that the currently assigned effective date of April 13, 2009 for the award of service connection is the earliest possible effective date assignable in this case. 

In this regard, in April 1981 and May 1987 the Veteran submitted claims for service connection for asthma.  He was denied service connection for asthma in a July 1987 rating decision.  The RO properly notified the Veteran of that determination by letter dated in July 1987.  He did not appeal that decision or submit new and material evidence within the appeal period.  The decision became final.

A reopened claim was received in May 1999.  Service connection for asthma was again denied in a September 1999 rating decision.  The RO properly notified the Veteran of that determination by letter dated in September 1999.  He did not appeal that decision or submit new and material evidence within the appeal period.  The decision became final.  A reopened claim was received on April 13, 2009.  

Section 5110(a) of title 38, U.S. Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  Thus, the effective date for any award based on the reopening of the Veteran's claim must be based on the date of receipt of his claim to reopen.  See 38 U.S.C.A. § 5110(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.  Bonhomme v. Nicholson, 21 Vet. App. 40 (2007). 

The April 13, 2009 correspondence from the Veteran was a claim to reopen.  There were no formal or informal claims for service connection for restrictive ventilator defect claimed as asthma between the final September 1999 RO's denial of service connection for asthma and April 13, 2009.  As such, the assigned effective date of April 13, 2009 for the award of service connection is the earliest possible effective date assignable in this case.

To the extent that the Veteran argues that the effective date of service connection for his restrictive ventilator defect also claimed as asthma should go back to when he initially filed his claim in 1981, this would represent a prohibited "freestanding claim."  Here, any attempt to revisit the prior rating decision and the finality that attached would be no more than a freestanding claim for an earlier effective date.  However, such a possibility vitiates the rule of finality.  Accordingly, to the extent that the Veteran has improperly raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the prior rating decision, his appeal will be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

Additionally, the Board notes that the Veteran has not raised a claim of clear and unmistakable error in the prior rating decision, and the Board emphasizes that, clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  As such allegations are not of record, this matter will not be further pursued herein.

For the reasons set out above, the Board finds against the claim.  Here, there was a prior, final denial of the issue at hand followed by a claim to reopen.  Under such circumstances, the effective date is governed by the date of receipt of the claim to reopen; April 13, 2009.  As the applicable law and regulatory provisions are clear on the issue at hand, the Board concludes that the appeal for an earlier effective date for a grant of service connection for restrictive ventilator defect must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) , Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than April 13, 2009 for the grant of service connection for restrictive ventilator defect is denied.  


REMAND

The Veteran appeals the assignment of an initial rating higher than 60 percent for restrictive ventilator defect.  He contends that he has been receiving treatment at the Zablocki VA Medical Center since 2009.  A review of the record discloses that records from that VAMC have not been obtained since 2010.  On remand, these records should be obtained and associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA outpatient treatment records from the Zablocki VAMC related to the Veteran's restrictive ventilator defect.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his restrictive ventilator defect.  All attempts to procure such records must be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the record should again be reviewed.  If records obtained suggest that further examination or other development is indicated, that development should be undertaken prior to readjudication.  If any benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


